Citation Nr: 0708203	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  00-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left atrial 
enlargement with myxomas mitral valve and right ventricle 
hypertrophy, including as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for peptic ulcer 
disease, including as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the veteran's 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In January 2002, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge, 
sitting at St. Petersburg, Florida.  A transcript of that 
hearing has been included in the claims folder.

This case was remanded by the Board in July 2003 for the RO 
to review the evidence in light of additional evidence of 
record, which the RO did and issued a supplemental statement 
of the case in November 2003.  The case was again remanded by 
the Board in September 2004 to comply with the duty to notify 
and assist a claimant, including for additional VA medical 
opinion regarding peptic ulcer disease (claimed as reflux).  
That notice and development has been completed, and the case 
has now been returned to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  The weight of the competent medical evidence relates the 
current clinical findings of left atrial enlargement with 
myxomas mitral valve and right ventricle hypertrophy to the 
veteran's non-service-connected hypertension, and shows that 
these current clinical findings are not related to service-
connected PTSD. 

2.  The weight of the competent medical evidence shows no 
current disability of peptic ulcer disease, and does not 
relate the claimed symptoms to service-connected PTSD. 

3. The veteran's service-connected disabilities include PTSD, 
rated as 50 percent disabling; right peroneal neuropathy with 
foot drop (residual to shrapnel wounds), rated as 20 percent 
disabling; and a scar of the right cheek (shrapnel wound 
residual), rated as 0 percent disabling; for a combined 
service-connected disability rating of 60 percent.

4.  The veteran has a high school education and attended 
college for four years and last worked full time at the US 
Postal Service as a mail carrier in 1998.  

5.  The veteran's service-connected disabilities are not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment.  

6.  This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.


CONCLUSIONS OF LAW

1.  Clinical findings of left atrial enlargement with myxomas 
mitral valve and right ventricle hypertrophy were not 
incurred in, or aggravated by, active military service, may 
not be presumed to have been incurred in or aggravated by 
military service, and are not caused or aggravated by 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

2.  The symptoms claimed as peptic ulcer disease (or reflux) 
were not incurred in, or aggravated by, active military 
service, may not be presumed to have been incurred in or 
aggravated by military service, and are not caused or 
aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107  (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2006). 

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159,  3.321(b), 3.340, 3.341, 4.15, 4.16, 
4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because this claim was filed in March 1999, which was before 
enactment of the statute requiring notice and assistance, 
although complying notice was not provided prior to the 
initial adjudication of the claims in June 2000, there is no 
prejudice to the veteran in providing later notice followed 
by readjudication of the claim.  In Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. 2007) (Mayfield III), the Federal 
Circuit Court held that a Statement of the Case or 
Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision after the notice that cured any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication.

Collectively, VA notice and duty to assist letters dated in 
March 2001, May 2001, August 2001, November 2004, and July 
2006 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claims.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the required notice regarding degree of 
disability and effective date was given the appellant in the 
July 2006 letter notice.  Additionally, because the service 
connection and TDIU claims are being denied, and no effective 
date will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  

VA medical records, VA examination reports and medical 
opinion, private treatment records, private medical evidence, 
information from the previous employer, and other lay 
statements and personal hearing testimony have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  In compliance with the 
Board's September 2004 remand, the RO issued notice letters 
to the appellant (November 2004 and July 2006), obtained a VA 
medical opinion (April 2006), then readjudicated the 
appellant's claims and issued a Supplemental Statement of the 
Case (November 2006).  The Board finds that VA has 
substantially complied with the Board's September 2004 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 
11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1, 3.303(a).  Where a veteran who served for 
ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as cardiovascular disease or peptic 
ulcers to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.
§ 3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder. See Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  As with any claim, when there is an approximate 
balance of positive and  negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

Service Connection for Cardiovascular Clinical Findings

The veteran contends that the clinical findings of left 
atrial enlargement with myxomas mitral valve and right 
ventricle hypertrophy show current cardiovascular disability 
that is related to his service-connected PTSD, including 
medications he takes for PTSD. 

In this case, service medical records are negative for any 
complaints, findings, treatment, or diagnosis of a 
cardiovascular disorder.  There is no medical evidence of 
post-service cardiovascular disability manifesting within one 
year of service separation, including no evidence of 
cardiovascular disability manifesting to a compensable degree 
(10 percent or higher) within a year of service separation.  
The veteran did not mention cardiovascular problems 
(including chest pains) when he first filed a claim for 
compensation for VA soon after service in June 1969 or at a 
July 1969 VA examination, and no such disorders were found 
upon examination.  For this reason, service connection as a 
presumptive disorder is not warranted.  38 C.F.R. §§ 3.307, 
3.309.

The competent medical evidence of record includes a September 
1974 VA examination report that is negative for 
cardiovascular disability.  Private treatment records show 
complaints of chest pain after service beginning in September 
1998 that were "stress related."  A September 1998 private 
electrocardiogram (ECG) reflects clinical findings of left 
atrial enlargement with myxomas mitral valve and right 
ventricle hypertrophy, with no diagnosed disability.  Private 
treatment records show a diagnosis of hypertension in 
November 2000. 

A December 2002 VA examination report reflects a VA physician 
assistant examiner's findings of mild ventricular hypertrophy 
and mitral valve regurgitation, and included the opinion that 
the hypertrophy was consistent with hypertension, and that 
the veteran's service-connected PTSD did not cause or affect 
the clinical findings of mild ventricular hypertrophy and 
mitral valve regurgitation.

After a review of all the evidence, including the veteran's 
personal hearing testimony, the Board finds that the weight 
of the competent medical evidence relates the clinical 
findings of left atrial enlargement with myxomas mitral valve 
and right ventricle hypertrophy to diagnosed disability of 
non-service-connected hypertension.  The veteran did not 
claim service connection for the clinical finding of 
hyperlipidemia or diagnosed hypertension.  The weight of the 
competent medical evidence further shows that the current 
clinical findings are not related to, that is, either caused 
or aggravated by, the veteran's service-connected PTSD. 

The veteran's lay assertion to the effect that he has a 
current cardiovascular disability that is related to service-
connected PTSD does not constitute the required competent 
medical evidence to establish service connection.  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for clinical findings of cardiovascular 
abnormalities, including as secondary to service-connected 
PTSD, and service connection must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Peptic Ulcer Disease

The veteran contends that he has a disability of peptic ulcer 
disease, which he claimed as reflux, that is related to his 
service-connected PTSD, including medications he takes for 
PTSD.  

In this case, service medical records are negative for any 
complaints, including reflux, clinical findings, treatment, 
or diagnosis of peptic ulcer disease.  There is no medical 
evidence of post-service peptic ulcer manifesting within one 
year of service separation, including no evidence of peptic 
ulcer manifesting to a compensable degree (10 percent or 
higher) within a year of service separation.  The veteran did 
not mention peptic ulcer symptoms (including reflux) when he 
first filed a claim for compensation for VA soon after 
service in June 1969 or at a July 1969 VA examination, and no 
such disorders were found upon examination.  A July 1974 VA 
examination report reflects only a one year history of lower 
abdominal pain or colon trouble.  For this reason, service 
connection as a presumptive disorder is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

The competent medical evidence of record includes private 
treatment records that show a diagnosis of peptic ulcer 
disease in 1998.  A July 2001 private treatment report shows 
a history of reflux since 1998.  

A December 2002 VA upper gastrointestinal series (using 
barium) revealed no active disease of the esophagus or 
stomach.  Clinical findings at a February 2004 VA examination 
included mild tenderness of the epigastrium, but no symptoms 
that evidenced peptic ulcer disease.  An April 2006 addendum 
to this report reflects that a VA examiner reviewed the 
service medical records, post-service treatment records, and 
the February 2004 clinical findings.  The VA examiner 
indicated that there was no objective evidence to support a 
diagnosis of peptic ulcer disease, reflux, duodenitis, 
gastritis, or esophagitis, and indicated that the only 
objective evidence showed the clinical finding of 
nonulcerative dyspepsia.  

After a review of all the evidence, the Board finds that the 
weight of the competent medical evidence shows no current 
diagnosis of peptic ulcer disease.  The April 2006 VA 
examiner's opinion that the clinical evidence of record does 
not support a diagnosis of peptic ulcer disease is more 
highly probative because this opinion was based on a review 
of service medical records, post-service treatment records, 
and the February 2004 clinical findings.  Moreover, there is 
no competent medical evidence of record that purports to 
relate the veteran's current symptoms that are claimed as 
reflux to either an in-service injury or disease, or to the 
veteran's service-connected PTSD, including medications for 
PTSD.  

The veteran's lay assertion to the effect that he has a 
current disability of peptic ulcer disease (claimed as 
reflux) that is related to service-connected PTSD does not 
constitute the required competent medical evidence to 
establish service connection.  The Court has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for peptic ulcer disease, including as secondary 
to service-connected PTSD, and service connection must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

TDIU

The veteran contends generally that, due to his service-
connected disabilities of PTSD, right peroneal neuropathy 
with foot drop (residual to shrapnel wounds), and a scar of 
the right cheek (shrapnel wound residual), he is unable to 
obtain or maintain substantially gainful employment.  He 
specifically contends that he is unemployable due to 
psychiatric symptoms associated with service-connected PTSD, 
as indicated by records associated with termination of 
employment with the US Postal Service.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the veteran 
is entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b),  
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In this case, the veteran does not meet the percentage 
requirements set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  The 
service-connected PTSD is rated as 50 percent disabling; the 
right peroneal neuropathy with foot drop (residual to 
shrapnel wounds) is rated as 20 percent disabling; and a scar 
of the right cheek (shrapnel wound residual) is rated as 0 
percent disabling; for a combined service-connected 
disability rating of 60 percent.  The schedular requirements 
for the assignment of a TDIU are not met; that is, the 
veteran's service-connected disabilities are not rated as 70 
percent or more.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16.

The evidence shows that the veteran's PTSD symptoms have 
manifested occupational and social impairment with reduced 
reliability and productivity due to disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  For 
example, the May 2000 VA psychiatric examination report 
reflects the overall assessment of moderate impairment of 
ability to function in a work-related setting.  The veteran's 
service-connected right peroneal neuropathy with foot drop 
(residual to shrapnel wounds) has manifested right leg pain 
and abnormal gait due to partial foot drop.

A March 1999 employment information form completed by the US 
Postal Service reflects that the veteran worked full-time at 
the Postal Service from August 1982 to December 1998 as a 
letter carrier; that he last worked in August 1998; that he 
was placed on disability retirement due to PTSD.  

On a March 1999 TDIU claim, the veteran reported that the 
PTSD prevented him from securing or following any substantial 
gainful employment; that he last worked full time at the US 
Post Office in August 1998; that he left this employment due 
to disability; he expected to received disability retirement 
benefits; he had not tried to obtain employment since he 
became too disabled to work; and he had completed four years 
of college.  

At the personal hearing, the veteran testified that he was 
approved for early retirement as a letter carrier with the US 
Postal Service due to PTSD symptoms and other unspecified 
disabilities; that he was receiving treatment for PTSD 
symptoms about once every three months; he experienced panic 
attacks and depression about 3 to 4 times per month; the 
medication had helped his irritability toward other people; 
he had not sought other employment since he retired from the 
Postal Service; he had not applied for disability with the US 
Social Security Administration; and he had not been 
hospitalized for PTSD.  

Based on this evidence, the Board finds that the evidence of 
record does not support a finding that the veteran's service-
connected disabilities alone preclude him from obtaining or 
maintaining substantially gainful employment.  The evidence 
shows  some occupational and social impairment, including 
difficulty in establishing and maintaining effective work and 
social relationships, but does not show that the veteran is 
precluded from obtaining or maintaining substantially gainful 
employment.  The record reflects that the veteran, who 
completed four years of college, has not sought to obtain 
employment of any kind, regardless of the degree of physical 
or mental demands.  

Finally, the evidence does not show that a referral for 
extraschedular rating is warranted.  This case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  The veteran testified 
that he had received no hospitalization for PTSD symptoms.  
The schedular criteria for rating mental disorders 
encompasses all the veteran's PTSD symptoms, including 
assessment of the degree of difficulty in both establishing 
and maintaining occupational impairment (work relationships) 
and social impairment (social relationships), and assessment 
of specific symptoms that include motivation and mood 
disturbances.  The evidence shows that the veteran was 
allowed to use up his sick leave before retiring from the 
Postal Service, which accounts for the large number of hours 
of sick leave used or time lost from the last employment with 
the Postal Service.  The Court has held that, in order for a 
veteran to prevail in a claim for individual unemployability 
benefits, it is necessary that the record reflect some factor 
that takes his case outside the norm with respect to a 
similar level of disability under the rating schedule.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The question is whether or not the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Beaty 
v. Brown, 6 Vet. App. 532, 538 (1994).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for TDIU; there remains no 
reasonable doubt to be resolved; and TDIU is not warranted.  
38 C.F.R. § 3.102. 


ORDER

Service connection for left atrial enlargement with myxomas 
mitral valve and right ventricle hypertrophy, including as 
secondary to service-connected PTSD, is denied.

Service connection for peptic ulcer disease, including as 
secondary to service-connected PTSD, is denied.

A TDIU due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


